Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The amendment filed 20 June 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-47 have been canceled. The said claims were canceled in a preliminary amendment.
2. New Claim 62 has been added.
3. Claims 49-54 and 56-59 have been amended. 
4. Remarks drawn to priority and rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 49-53 and 57-59 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the amendments to claims 49-52.
6. The rejection of Claim 57-59 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn in view of applicant’s remarks. Claim 56 recites percentages of the components of milk fat. Claims 57-59 define the amount of milk fate present in the composition.

		Claims 48-62 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 20 June 2022 wherein the limitations in pending claims 49-54 and 56-59 have been amended.

Priority
This application is a continuation of 12/682,582 filed 09/21/2010, now abandoned, which is a 371 of PCT/NZ2008/000274 filed 10/20/2008. This application claims foreign priority to NZ 562706 filed 10/19/2007 and to NZ 562708 filed 10/19/2007, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in parent application 12/682,582. 
The foreign priority documents NZ 562706 and NZ 562708 do not provide support for administration of the composition wherein one or more complex lipids comprise more phosphatidylethanolamine than phosphatidylcholine by weight and/or more phosphatidylethanolamine than sphingomyelin by weight. Therefore, the priory date accorded is 07/28/2020.

Response to Applicant’s Remarks
Regarding the priority applicant has pointed out Tables 2a and 2b of the specification of PCT application PCT/NZ2008/000274, filed 10/20/2008, wherein fractions 1-11 comprise more PE than PC and more PE than SM and that the priority date should be 10/20/2008 for the present claims. Applicant’s remarks are persuasive. The priority date accorded is 10/20/2008.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 48-61 and new claim 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher et al (WO 2006/041316 A1; of record) in view of Shulman et al (WO 2006/114790 A2; of record).
New claim 62 recites limitation drawn to one or more gangliosides comprising a mixture of at least GM3 and GD3.
Fletcher et al teaches compositions comprising complex lipids which are phosphatidylcholine, phosphatidylethanolamine, phosphatidylinositol, phosphatidylserine and including at least 0.1% w/w gangliosides GM3 and GD3, sphingomyelin (page 24, Table 6; part of the limitations of claims 48, 50-52 and new claim 62). The composition can also contain sphingolipids (page 5, fourth full paragraph; part of the limitations of claim 50). The ingredients are obtained from milk fat globule via extraction (page 9, second paragraph; page 13, paragraph four; page 14, first full paragraph; limitation of claim 55). Composition D of Fletcher et al, disclosed in Table 6 at page 24, has 22% w/w of phosphatidylethanolamine, 13.3% phosphatidylcholine and 15.1% sphingomyelin. The composition has more phosphatidylethanolamine by weight than phosphatidylcholine and sphingomyelin as in claims 48, 60 and 61-62. The compositions of Fletcher et al is for infants and children and the composition produces several health benefits (page 9, paragraphs 4 and 5; page 13, paragraph 3; part of the limitations of claims 48, 60 and 61; page 13). Fletcher discloses in the background section that increasing the levels of phospholipids and glycosphingolipid leads to optimal neural development in addition to others and therefore it is desirable to produce infant formula containing sufficient desirable lipids (page 1, last paragraph through page 2, line 8). This is a suggestion to the artisan to adjust the amounts of phospholipids including the level of phosphatidylethanolamine as in claims 48, 61 and 62. Fletcher does not expressly teach the method as in claims 48, 60, 61, and the limitations of claims 49 and 51-59.
Shulman et al teaches compositions comprising phospholipids and sphingomyelins from milk for infants and young children and pregnant women (page 10, last paragraph). The composition can contain a wide percentage range of all the polar lipids, namely phosphatidyl choline, phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, sphingomyelins (page 13, paragraphs 1-3; pages 24-27, first paragraph; limitations of claims 48, 50, 56). The components are known to play a very important role in the nutrition of developing infants  and are useful for enhancement of infants and/or children development, particularly cognitive development (page 1, paragraph 4; page 16, paragraph 3; page 17, paragraph 3; page 28, paragraph 2; page 30, paragraph 7; page 31; part of the limitations of claims 48, 60, 61). 
At page 5, first paragraph, Shulman teaches that development of neuronal networks in infants is crucial and depends on availability of appropriate building blocks which can be from dietary sources. Shulman’s composition is useful for enhancement of infants and/or children development, particularly cognitive development. This is a suggestion to administer a composition comprising one or more complex lipids in a method of maintaining or increasing cognitive development of the subjects as in claims 48 and 61. Shulman teaches that the composition is also for pregnant women. Therefore, the composition can be administered to a pregnant mother in a method of maintaining or increasing growth or maintaining or increasing cognitive development of a fetal subject as in claim 60.
	Even though the cited prior art do not expressly teach administering the complex lipids to a mother during gestation as in claim 49, it would be obvious to one of ordinary skill in the art to administer the compositions comprising the claimed ingredients to a mother during gestation, and to provide the composition to a pregnant mother and subject and informing the mother and subject that the complex lipids and gangliosides in the composition will maintain or increase growth or maintain or increase cognitive development of the fetal subject and the subject, since the art teaches that the ingredients claimed are known to be useful for increasing or maintaining cognitive development. Based on the teachings of the prior art, especially Fletcher, it would be obvious to one of ordinary skill in the art to make different compositions having the amounts/percentages recited in claims 52-54 and 56-59, since a wide percentage range of the ingredients is taught in the prior art (Shulman et al), and one of ordinary skill in the art can include the ingredients in terms of weight in milligrams/grams. Based on the teachings of the prior art it would be obvious to the artisan that the administration of the instant composition would maintain or increase cognitive development of the subjects recited in claims 48, 49, 60 and 61.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed compositions and use them in the claimed methods since the ingredients recited in the instant claims are taught in the prior art to be useful for increasing, maintaining the cognitive development and growth of fetal subject, infants and children.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, the ingredients in the composition administered are known to maintain and improve cognitive development. Thus, it is obvious to combine prior art elements and arrive at the instant method with a reasonable expectation of success.
Fletcher teaches a composition comprising the claimed components including one wherein phosphatidylethanolamine is more than phosphatidylcholine and sphingomyelin. Shulman et al teaches compositions comprising phospholipids, sphingomyelins from milk for infants and young children and pregnant women. The composition can contain a wide percentage range of all the polar lipids, namely phosphatidylcholine, phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, sphingomyelins. The components are known to play a very important role in the nutrition of developing infants and is useful for enhancement of infants and/or children development, particularly cognitive development. Even though Shulman’s embodiment is a composition that has more phosphatidylcholine, there is no teaching or suggestion in Shulman that the other phospholipids like phosphatidylethanolamine should not be higher compared to phosphatidylcholine or sphingomyelin. There are no experimental results disclosed which show that higher amounts or percentages of phosphatidylcholine is needed to improve or maintain cognitive development or growth. Therefore, one of ordinary skill in the art would be motivated to look at alternate compositions that have more phosphatidylethanolamine than phosphatidylcholine and sphingomyelin and their effects on growth and cognitive development as instantly claimed. Suggestion and starting points for adjustments of the amounts is there in the prior art. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 48-61 under 35 USC 103 of record arguing that:
Applicant disagrees with the Office Action characterization and interpretation of the cited teachings of Fletcher.
Regarding Shulman, throughout the specification Schulman teaches that the ratio of phospholipids should mimic those found in human milk fat (Shulman page 3). Shulman identifies the differences in lipid profiles between commercial milk-derived preparations and human milk fat. It further teaches that the ratio of phospholipids should mimic those found in human milk fat (pages 10-12, 15, 18, 19 and 22). It is clear from the teachings of Shulman, that in order to achieve the described benefits, it is important that the relative levels of polar lipids should mimic those found in human milk fat, i.e., SM>PC>PE>PS>PI. By contrast, the present claims require a higher level of PE than SM and/or higher level of PE than PC. Therefore, Shulman teaches away from the present claims. 
Shulman does not suggest that any composition merely comprising one or more complex lipids would be useful in a method of maintaining or increasing cognitive development. Shulman teaches that specific compositions with specific lipid profiles may be useful for this purpose. The use of Schulman’s compositions for improving cognitive functions relates to compositions with ratios of phospholipids that mimic those found in human milk fat, i.e. SM>PC>PE>PS>PI. Schulman provides no evidence to support that its compositions are useful for improving cognitive development. The claimed invention cannot have been obvious to try in view of the combination of Fletcher and Shulman. The artisan would not have been motivated to look for alternate compositions with more PE than PC, because Shulman specifically and repeatedly teaches that the relative level of PE should be lowered to make it comparable to the relative level of PE found in HMF. The lack of experimental results would cause the artisan to doubt the assertion that the compositions of Shulman would improve cognitive functions. For these reasons a prima facie case of obviousness has not been met (pages 6-12 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive.
Applicant disagrees with the Office Action characterization and interpretation of the cited teachings of Fletcher, but does not explain why. Fletcher teaches compositions comprising the components recited in the instant claims (Table 6 of Fletcher).
Schulman may teach that the ratio of phospholipids should mimic those found in human milk fat and identify the differences in lipid profiles between commercial milk-derived preparations and human milk fat. In these teachings, Shulman just indicates the levels of the phospholipids in various commercial milk preparations. At page 8, second paragraph, Shulman teaches that certain preparations, such as those of Fletcher, contain phospholipid concentrations that are too low and containing undesirable proteins and carbohydrates. At paragraph three, Shulman teaches that the ratio of phospholipids in certain products such as those of Fletcher is undesirable since they are too low in sphingomyelin relative to other phospholipids and containing too much non-phospholipid material. As set forth in the rejection, Shulman et al teaches compositions comprising phospholipids and sphingomyelins from milk, for infants, young children and pregnant women. The composition can contain a wide percentage range of all the polar lipids, namely phosphatidyl choline, phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, sphingomyelins. The components are known to play a very important role in the nutrition of developing infants and are useful for enhancement of infants and/or children development, particularly cognitive development. 
The issue here is what the combined teachings of the cited references would have suggested to one of ordinary skill in the art. 
Composition D of Fletcher et al, disclosed in Table 6 at page 24, has 22% w/w of phosphatidylethanolamine, 13.3% phosphatidylcholine and 15.1% sphingomyelin. The composition has more phosphatidylethanolamine by weight than phosphatidylcholine and sphingomyelin as instantly claimed. Fletcher discloses in the background section that increasing the levels of phospholipids and glycosphingolipid leads to optimal neural development in fetuses, infants and children, in addition to others and therefore it is desirable to produce infant formula containing sufficient desirable lipids. The skilled artisan would also recognize that “optimal neural development” would include within its cope ‘maintaining and increasing cognitive development, that is also promoted by the phospholipids and sphingomyelins that are taught by Fletcher and Shulman. Shulman teaches that these same ingredients are important for cognitive development.
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Shulman with Fletcher to achieve a higher concentration of phospholipids and sphingomyelin, along with ganglioside concentrations of Fletcher and use the composition in the claimed methods. There is no express teaching in Shulman that both PC and SM should not be less than PE.
Applicant has argued the teaching of Shulman only but not Fletcher. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combined teachings of the cited prior art do render the instant claims obvious. The rejection is maintained.

Conclusion
1. Pending claims 48-62 are rejected.
2. Claims 1-47 have been canceled.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623